DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 3/14/2022, is acknowledged.  Claims 56 and 57 are cancelled.  Claims 34-40, 42, 54, and 58-59 are currently pending.
Allowable Subject Matter
Claims 34-40, 42, 54, and 58-59 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an additive manufacturing system comprising each of the recited elements and in particular, a dispenser assembly comprising a support, first and second dispensers supported by the support and movable along a second axis to deposit powder, wherein the first and second dispensers comprise first and second common reservoirs respectively holding first and second dry powders, and a respective plurality of openings coupled to and extending from the common reservoirs along a first axis, and a plurality of independently controllable first and second valves comprising movable solid bodies configured to mechanically gate and independently control flow of the first and second dry powder through the plurality of first and second openings, and wherein the system comprises an energy source configured to selectively fuse one or more voxels of a layer of deposited powder.  Closest prior art Das fails to teach a plurality of first and second openings coupled to and extending from the first and second common reservoirs, respectively, and fails to teach valves which comprise movable solid bodies to mechanically gate and control the flow of powder.  Prior art Rogren teaches an additive manufacturing system wherein a binder fuses selected portions of a layer powder and therefore teaches away from an energy source configured to fuse powder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735